Citation Nr: 1024931	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  95-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbosacral spine 
disability.

(The matter of entitlement to service connection for right hand 
and arm disability is the subject of a separate appellate 
decision).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to May 
1964.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 1994 rating decision in which the RO denied service 
connection for back and shoulder disabilities.  The Veteran filed 
a notice of disagreement (NOD) in April 1994, and the RO issued a 
statement of the case (SOC) in May 1994.  The Veteran filed a 
substantive appeal in June 1994.

In June 1998, the Veteran testified during a hearing before RO 
personnel; a transcript of that hearing is of record.  In May 
2002, the Veteran testified during a hearing before a Veterans 
Law Judges at the RO; a transcript of that hearing is also of 
record.

In December 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the version of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.

However, the provision of 38 C.F.R. § 19.9 purporting to confer 
upon the Board the jurisdiction to consider evidence developed by 
the Board but not considered by the RO was later held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
Hence in June 2003, the Board remanded the matters 
(recharacterized as including back, neck, and shoulder 
disabilities) to the RO for consideration of the evidence 
developed by the Board, as well as for compliance with the duty 
to notify and assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  After consideration of the evidence obtained 
by the Board and completing the other requested action, the RO 
continued denial of the Veteran's claims (as reflected in the 
August 2003 supplemental SOC (SSOC)).

In a July 2004 decision, the Board denied the Veteran's claims 
for service connection for cervical spine, lumbosacral spine, and 
shoulder disabilities.  

In October 2004, the Veteran filed a motion for reconsideration 
of the July 2004 Board decision.  In January 2005, a Deputy Vice-
Chairman of the Board granted the Veteran's motion for 
reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 
(West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2004).  By 
decision of February 2005, the Board vacated its July 2004 
decision, pursuant to 38 C.F.R. 
§ 20.904, and entered a new decision denying service connection 
for a shoulder disability, and remanding the matters of service 
connection for cervical spine and lumbosacral spine disabilities 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After completing the requested 
actions, the RO continued to deny each claim (as reflected in 
November 2005 and January 2006 SSOCs), and returned these matters 
to the Board for further appellate consideration.

In a June 2006 decision, the Board denied service connection for 
cervical and lumbosacral spine disabilities.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2007 Order, the Court 
granted a Joint Motion for Remand filed by the parties, vacating 
the Board's June 2006 decision.

In March 2008, the Board (via the Judge who conducted the May 
2002 hearing) remanded the claims for service connection for 
cervical and lumbosacral spine disabilities to the RO, via the 
AMC, for additional development.  After accomplishing the 
requested action, the RO continued to deny each claim (as 
reflected in a July 2009 SSOC), and returned the matters to the 
Board for further appellate consideration.  

Also in March 2008, the Board remanded the claim for service 
connection for right hand and arm disability (also on appeal, and 
addressed in a separate Board decision) to the RO, via the AMC, 
for the sole purpose of scheduling a Travel Board hearing (as 
requested by the Veteran in his substantive appeal).  The 
hearing, which included testimony on the claims for service 
connection for cervical spine and lumbosacral spine disabilities, 
was held before a different Veterans Law Judge in January 2010; a 
transcript of that hearing is also of record.

Because the judges who conducted hearings in these matters are 
each required to participate in the decision, the appeal has been 
assigned to a panel of three Veterans Law Judges, to include both 
Judges who conducted hearings.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.707 (2009).

As a final preliminary matter, the Board notes that the Veteran 
was previously represented in this appeal by Disabled American 
Veterans (DAV).  However, in October 2007, the Veteran submitted 
a statement and fee agreement naming Michael R. Viterna, a 
private attorney, as his representative.  The Board recognizes 
the change in representation.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO for additional development.  VA 
will notify the appellant when further action, on his part, is 
required.


REMAND

Unfortunately, the Board's review of the claims file reveals that 
further RO action on the claims for service connection for 
cervical spine and lumbosacral spine disabilities is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on these claims.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

As noted in the Board's March 2008 remand, the parties agreed in 
the Joint Motion that the March 2003 VA examination did not 
comply with the Board's December 2002 development request 
pursuant to Stegall.  Specifically, the parties pointed out that 
the VA examiner's opinion did not address whether it was at least 
as likely as not that each diagnosed condition was the result of 
an injury or disease incurred or aggravated in service.  

In this case, the Veteran was a boxer during service and during 
his civilian life (before and after service).  He alleges that 
his spine disabilities either were directly caused or were 
aggravated by injuries sustained while boxing on active duty.  In 
March 2008, the Board remanded the claims for a VA examination 
and opinion on the question of a medical nexus between each of 
the Veteran's spine disabilities and service.  The VA examiner 
was asked to specifically note and consider a private medical 
statement from New Millennium Medical Service as to the "strong 
possibility" that degenerative joint disease in the neck and 
back could have been accelerated by injuries sustained during in-
service boxing in 1963 and 1964.  

Pursuant to the Board's remand, a VA orthopedic examination of 
the Veteran was conducted in June 2009.  While the VA examiner 
rendered an opinion as to the relationship between each claimed 
disability and service, noted that private medical records were 
reviewed, the VA examiner did not specifically note that he 
considered the medical statement from New Millennium Medical 
Service nor did he address this statement in rendering his 
opinion.  Hence, further remand of these matters, consistent with 
Stegall, is warranted. 

Hence, the RO should request a supplemental opinion from the 
examiner who conducted the June 2009 VA examination.  The 
examiner should be asked to review the private medical statement 
from New Millennium Medical Service and any other relevant 
evidence received since June 2009, and, in light of such 
evidence, indicate whether there are any changes to his June 2009 
medical opinion.  The RO should arrange for the Veteran to 
undergo further examination only if the June 2009 examiner is 
unavailable or the requested opinion cannot be provided without 
an examination of the Veteran.  

If further examination is warranted, the Veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may result in a denial of the 
claims for service connection (as an original claim will be 
considered on the basis of evidence of record).  See 38 C.F.R. § 
3.655 (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical facility.

Prior to arranging for a supplemental opinion or further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Brooklyn, 
VA Medical Center (VAMC) dated through June 2004.  In June 2009, 
the Veteran stated that he had also been recently examined at the 
VA hospital in Miami, Florida and was waiting for the results.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment for the Veteran's 
spine from the Brooklyn VAMC since June 2004 and from the Miami 
VA Healthcare System, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before the physician is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

1.  The RO should all outstanding records of 
evaluation and/or treatment for the Veteran's 
spine from the Miami VA Healthcare System, 
and from the Brooklyn VAMC (since June 2004).  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
attorney a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for service connection for 
cervical spine and lumbosacral spine 
disabilities.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his attorney of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received are associated with the claims file, 
the RO should arrange for further claims file 
review by the examiner that conducted the June 
2009 VA examination to obtain a supplemental 
opinion.

The examiner should specifically note and 
consider the private medical statement 
from New Millennium Medical Service as to 
the "strong possibility" that 
degenerative joint disease in the neck and 
back could have been accelerated by 
injuries sustained during in-service 
boxing in 1963 and 1964.  Based on 
consideration of this private medical 
opinion (and any other relevant evidence 
received since June 2009), the examiner 
should indicate whether there are any 
changes to his previous medical opinion. 

If the June 2009 examiner is unavailable or 
the requested opinion cannot be provided 
without an examination of the Veteran, the RO 
should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all findings made available 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should identify all current 
disability/ies of the cervical spine, as well 
as of the lumbosacral spine.  Then, for each 
such diagnosed disability, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (i.e., there is a 50 percent 
or greater probability) that  such disability 
is the result of injury or disease incurred or 
aggravated (i.e., permanently worsened) during 
the Veteran's active military service.  
Consideration should be given to the 
Veteran's boxing history both prior to and 
during service, and his post-service work-
related injury in 1991.

If in-service aggravation of any cervical or 
lumbosacral spine disability deemed to have 
pre-existed service is found, the examiner 
should specifically indicate whether the 
worsening is due to an actual event or 
occurrence in service, as opposed to the 
natural progress of the disability.  In 
rendering this determination, the examiner 
should specifically note and consider the 
private medical statement from New 
Millennium Medical Service as to the 
"strong possibility" that degenerative 
joint disease in the neck and back could 
have been accelerated by injuries 
sustained during in-service boxing in 1963 
and 1964.

If aggravation is found, the examiner should 
attempt to quantify the extent of additional 
disability resulting from aggravation.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service connection 
for cervical spine disability, and for 
lumbosacral spine disability, in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________                    
____________________________
       JACQUELINE E. MONROE			FRANK J. FLOWERS
            Veterans Law Judge, 			Veterans Law 
Judge,
       Board of Veterans' Appeals 		      Board of 
Veterans' Appeals


____________________________
WAYNE M. BRAEUER
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).



